Philips, P. J.
-This is an action on the following instrument of writing:
“$417.00. Holden, Mo., July 7, 1884.
‘ ‘ For value received, on or before the first day of September, 1885, the undersigned promise to pay to the order of Springfield Engine and Thresher Company, four hundred and seventeen dollars, payable at Farmers’ *120and Commercial Bank, Holden, Mo., with interest at eight per cent, from daté until due, and ten per cent, after due.
“ J. T. Fancher,
“W. A. Skeen.”
The petition, after alleging that the payee was a corporation in the state of Ohio, averred that plaintiff, a banking corporation, was the owner and holder of said note for value, and that it acquired the same before maturity.
The answer admitted the allegations respecting the incorporation of the payee and the plaintiff. It then pleaded failure'of consideration; that the consideration was a certain machine bought of the payee, with a warranty ; that the warranty had been broken, and the consideration failed, and that plaintiff took the note before maturity, with notice, etc.
The reply was a general denial of the new matter set up in the answer.
At the trial, after the reading of the note in evidence by the plaintiff, with indorsements thereon showing transfer, to plaintiff, the defendant introduced several depositions of the cashier of the plaintiff bank, and the secretary of the Springfield Engine and Thresher Company, which clearly established the fact that plaintiff had purchased said note before the maturity thereof, in the usual course of trade, and for value; and that the plaintiff had no notice at the time of the consideration, or the warrantyrelied upon by the defendant, or of any breach thereof. The court thereupon inquired of the counsel for defendant, what other or further evidence he had or desired to offer, tending to prove that plaintiff received or had any notice, at or prior to the time it purchased said note, of the existence of any warranty, or contract, or failure of consideration. To which the defendant’s counsel answered, that he had none further than that contained in the depositions read in evidence. Thereupon the defendant proposed to read in evidence what purported to be a contract, with warranties, be*121tween the agent of the machine company, who made the sale of the machinery, and .the defendant, and to make proof of the breach of the contract, the failure of the machine to come up to the requirements of the contract, and consequent failure of consideration. On objection of plaintiff: the court excluded this evidence. The court then gave an instruction which, in effect, told the jury that on the evidence they should find for the plaintiff. The jury so found.
I. The defendant raises the question that the instrument of writing sued on is not a promissory note, or at least that it is not a negotiable instrument, so as to enable plaintiff to protect itself as an innocent holder. This claim is predicated of the fact that the note is made payable “ on or before the first day of September, 1885 ; ” and the proposition asserted is, that the privilege to the maker to pay at a day, not named, before the first day of September, makes the instrument so uncertain as to the time of payment as to destroy its negotiability. Reliance for this position is based upon the case of Chouteau v. Allen, 70 Mo. 339, in which Sherwood, J., said: “ The bond contains this clause: ‘But the company reserve the right to pay the same at any time to be named by them, by adding to the principal a sum equal to twenty per cent, thereof.’ Any contingency, either as to the amount to be paid, or as to the time when payment is to occur, robs the paper of that certainty which is one of the chief essentials of negotiability. * * In the present case, it is obvious that it depends upon the exercise of the reserved option of the maker, when the amount specified in the bond, plus twenty per cent, thereof, is to be paid, so that the time of payment depends, not upon the face of the paper, but upon the option of the maker. We, therefore, regard the bonds as non-negotiable in form.” If the rule thus announced were applicable to the facts of the case at bar we should follow it, of course, both on account of the constitutional mandate laid upon us, as well because of the high regard we have for the court and the writer of that opinion. *122But I think the two cases quite unlike. There the-amount payable was not certain, as also the time when the twenty per cent, would become payable. It depended on the option of the maker. And while the language of the learned judge is quite broad as to the matter of time, it should be understood in reference to the special facts under consideration, and not be so extended in its application as to unsettle other recognized principles not designed perhaps to be touched. It certainly has not been the understanding of the commercial community, or'of' the bar, in this state, that such a note lost any of its quality as commercial paper by reason of its being payable on or before a day certain. And it seems to me that it ought not, as a matter of public policy, to be so held. The borrower, often, while not confident of his ability to-pay soon, desires a late date fixed for payment, but as he may be able to pay earlier and stop the interest, it is to his benefit to have the option to pay .earlier than the-ultimate day. But if this privilege accorded by the lender or creditor to the borrower or debtor is to be held to affect the negotiability, and impair the commercial value of the paper, it will result in the refusal of the lender or creditor to concede so much to the borrower or debtor, and thus ensues oppression to the debtor class.
Daniel, in his admirable work on Negotiable Instruments fvol. 1, sec. 43), asserts, that: “In the United States, if the time must certainly come, although the particular day is not mentioned in the note, it is regarded as negotiable, as the fact of payment is then certain.” This broad rule is then illustrated by a reference to many adjudications affirming it. He then says : “So a note payable on or before a certain day ; for as said in such case by Cooley, J., in Mattison v. Marks, 31 Mich. 421: ‘ The legal rights of the holder are clear and certain ; the note is due at a time fixed, and it is not due before. True the maker may pay sooner if he shall choose, but this option of exercise would be a' payment in advance of the legal liability to pay, and nothing more. Notes like this are common in commercial trans*123actions, and we are not aware that their negotiability is ever questioned in business dealings. It ought not to be questioned for the sake of any distinction that does'not-rest upon sound reason.’ ” This certainly is the decided weight of authority. See, also, Hosdell v. Cunningham, 22 Mo. 124; Stillwell v. Craig, 58 Mo. 24. Until the Supreme Court shall have passed on such a case directly, we are unwilling to extend the case of Chouteau v. Allen to such a note.
II. We discover no error in the action of the trial court in ruling out the evidence offered by defendant touching the failure of consideration of the note. The-note being negotiable, if taken by the plaintiff before maturity in the usual course of trade, for value, was not subject to any defences or equities between the original parties. It is quite manifest that the grounds of reversal applied in the cases of Johnson v. McMurray, 72 Mo. 278, and Carson v. Porter, 22 Mo. App. 179, do not exist here. Where the reason of the rule ceases the rule itself should cease. When the plaintiff read in evidence the note and its transfer, it had made out a prima-faeie case. Without more, judgment should have gone for the plaintiff without question. The burden then-devolved on the defendant to show failure of consideration, and fraud, as charged in the answer. Had the defendant done this, then the burden would have shifted to the-plaintiff to prove that he was an innocent purchaser for value. In such state of the proofs the court could not have taken the case from the jury. But, instead of this course, after the plaintiff ’ s prima-facie case was made-out, the defendant himself introduced, first, evidence-which showed that plaintiff was an innocent purchaser, for value, before the maturity of the note. As such the note in its possession was not subject to the defence sought to be interposed by the further evidence offered by defendant.
The announcement made by defendant to the court, amounted, in legal effect, to saying the plaintiff is an innocent purchaser for value ; and as a matter of law the-*124plaintiff was entitled to judgment. In sunk case it was tke duty of tke court to direct a verdict for tke plaintiff. Jackson v. Hardin, 83 Mo. 175.
The judgment of the circuit court is affirmed. Ellison, J., concurs. Hall, J., being of opinion that the first paragraph' of this opinion is in conflict with the holding of the Supreme Court in Chouteau v. Allen, supra, the cause is certified to the Supreme Court, the judgment of affirmance herein to be stayed to abide the decision of the Supreme Court.